United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 14, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 02-50307
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN THOMAS STEWART BUSH,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. P-01-CR-243-1
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Thomas Stewart Bush pleaded guilty to count one of an

indictment charging him with possession with intent to distribute

500 grams or more of cocaine.   In pleading guilty, Bush reserved

the right to appeal the district court’s order denying his motion

to suppress.

     A dog at the Sierra Blanca immigration checkpoint alerted to

a bag stowed in the luggage compartment of a bus in which Bush

was a passenger.   Bush contends that Border Patrol agents

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 02-50307
                               -2-

conducted a search in violation of the Fourth Amendment when,

without individualized suspicion or probable cause, they required

Bush to present his luggage claim ticket for inspection in order

to determine whether Bush was the owner of the bag.   Bush

contends that the agents unconstitutionally extended Bush’s

detention without individualized reasonable suspicion.   Bush’s

argument is foreclosed by this court’s opinion in United States

v. Outlaw, 319 F.3d 701, 704 (5th Cir. 2003).   The judgment is

     AFFIRMED.